DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This office action is responsive to amendments and remarks filed in a request for continued examination on 11 April 2022. Claims 1-5 and 7-13 are pending in the application; claims 1, 3, 5, 7, 9 and 11-13 are amended; and claim 6 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 11 recite, in part, “detecting at least one neighbouring access point, which is not allocated to any wireless channel but is within a coverage area of the at least one neighbouring access point…” Examiner has thoroughly reviewed applicant’s disclosure and cannot find a description of this feature. Applicant discloses, “[f]urther, the at least one access point [for e.g. 102A] present within the wireless area, may be configured to detect at least one neighbouring access point [for e.g. 102B, 102C, 102D] that are not allocated to any wireless channel, but are present within a coverage area of the at least one access point [for e.g. 102A].” (See pre-grant publication of the instant application at Fig. 1 and [0022]; emphasis added). Claims 2-5 and 7-10 depend upon claim 1 and claims 12-13 depend upon claim 11; therefore, claims 1-5 and 7-13 are rejected for lack of a written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recite, in part, “detecting at least one neighbouring access point, which is not allocated to any wireless channel but is within a coverage area of the at least one neighbouring access point…” It is not clear how a neighbouring access point which is not allocated any wireless channel can have a coverage area.  Claims 2-5 and 7-10 depend upon claim 1 and claims 12-13 depend upon claim 11; therefore, claims 1-5 and 7-13 are rejected for lack of clarity. For the purpose of examination of the claims on their merits, examiner interprets this feature to be commensurate in scope with the feature of the original disclosure “[f]urther, the at least one access point [for e.g. 102A] present within the wireless area, may be configured to detect at least one neighbouring access point [for e.g. 102B, 102C, 102D] that are not allocated to any wireless channel, but are present within a coverage area of the at least one access point [for e.g. 102A].” (See pre-grant publication of the instant application at Fig. 1 and [0022]; emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0359008 A1) in view of Luo et al. (US 2017/0303167 A1).

Regarding claim 1, Wang discloses a method for allocating at least one wireless channel to an access point, the method being performed by at least one of a plurality of access points, the method comprising: 
detecting at least one neighbouring access point, which is not allocated to any wireless channel but is within a coverage area of the at least one neighbouring access point ([0181] disclosing “For a given AP and network, the set of neighboring networks that are overlapping and are capable of coordination is referred to as coordination candidates (CC) and the respective AP/RAP/PCP/relay STA are referred to as coordination candidate AP (CorAP).”; [0182] disclosing a centralized coordination wherein “When an AP initiates a network…Requesting AP 1501 may report measured interference as well as the networks that are overlapping with its own network using a message such as a measurement interference IE 1511 by transmitting the measurement interference message or IE to the CAP 1502…This report may allow the CAP 1502 to maintain/update a list which networks are overlapping…This maintained list may be updated based on the received measured interference IE.”(e.g. CAP 1502 detects requesting AP which is a new network and has no channel allocated); Fig. 15; and [0183]-[0185] disclosing new channel assignment is determined (e.g. examiner sees success of new channel assignment as when a channel is allocated to the network being initiated); In distributed coordination technique APs maintain a list of overlapping networks; [0186] disclosing “In distributed channel coordination, each AP may maintain/update a list of networks which are overlapping with its own network” which appears to suggest APs maintain the list in the distributed approach in a manner similar to the CAP in the centralized approach); 
iteratively selecting at least one optimal target wireless channel from a plurality of wireless channels present within the at least one available wireless spectrum (Fig. 4, [0075] disclosing APs select channels having an associated channel width from the available spectrum; [0187]-[0189] disclosing the requesting AP selects the best wireless channel and inquires with the other access points (CorAps) if this is compatible with the CorAps primary channels and if a REJECT response is received, the requesting AP repeats the process until it receives a SUCCESS response from all CorAps indicating the selected primary wireless channel is compatible), wherein the at least one optimal target wireless channel is selected from the plurality of wireless channels based on measured interference ([0187]-[0189] the best target primary channel is selected once every iteration), wherein the plurality of wireless channels is obtained by removing at least one of the wireless channels which are already allocated to at least one of the plurality of neighbouring access points ([0075] disclosing when APs choose to select a primary channel of a new VHT BSS with a 40 MHz, 80 MHz, 160 MHz, or 80+80 MHz operating channel bandwidth from among the channels on which no beacons are detected during the OBSS scans and cannot select a channel that is already used such as a secondary channel of an existing BSS) and the wireless channels which are already rejected by the at least one neighbouring access point (with the disclosure of [0075] in mind, [0182]-[0183] disclosing the requesting AP reports channels of overlapping BSSs detected and selects the best primary channel for itself and requests CAP if the channel is acceptable; [0184]-[0185] disclosing the request can be rejected and another channel is selected; similarly, Fig. 16, [0186]-[0190] in a distributed technique, the requesting AP scans, selects the best channel for itself which cannot be any of the secondary channels already in use by other overlapping BSSs or channels rejected by APs receiving the request; in both the centralized and distributed approaches, the process repeats when a channel is rejected and continues until success and in each approach the rejected channels are no longer considered as an option upon being rejected); 
automatically transmitting a request message to each of the at least one neighbouring access point (Fig. 16, 162a, 1612b, [0187] disclosing the requesting AP transmits coordination request information elements (IEs) to other APs; Fig. 13, [0163]-[0165])  to check if each of the at least one optimal target wireless channel having the associated channel width is acceptable to the at least one neighbouring access point (this feature is recited as a feature of intended use and is not considered limiting to the claimed invention; however, [0188] disclosing APs which receive the coordination request evaluate the primary channel request and examine whether the new primary channel request is compatible their own primary channels); 
receiving one of a positive response and a negative response from each of the at least one neighbouring access point (Fig. 16, 1613a, 1613b, [0188]-[0189] disclosing a response is received indicating SUCCESS or REJECT, it is noted that only one alternative (positive response or negative response is required to satisfy the claim)), wherein 
the positive response is received in an event each of the at least one optimal target wireless channel having the associated channel width is acceptable to the at least one neighbouring access point ([0188] disclosing SUCCESS is indicated if there is no conflict), and 
the negative response is received in an event each of the at least one optimal target wireless channel having the associated channel width is not acceptable to the at least one neighbouring access point ([0189] disclosing REJECT is indicated if there is a conflict); and 
- allocating the at least one optimal target wireless channel having the associated channel width, in an event the positive response is received from each of the at least one neighbouring access point ([0189]-[0190] disclosing upon receiving SUCCESS from all APs the requesting AP and switches to the new primary channel).
Wang does not expressly disclose the following; however, Luo discloses selecting a channel having a highest associated channel width from the at least one wireless channel ([0004], disclosing channel widths of 20, 40, 80 and 160 MHz; [0065] disclosing “a channel is selected from a higher bandwidth to a lower bandwidth. This realizes a purpose that a channel is flexibly detected, an idle channel with a higher bandwidth can be detected more quickly”; [0122] disclosing if 160 MHz is busy, selecting 80 MHz and so on and so forth).
It would have been obvious to one of ordinary skill in the art to modify the teaching in Wang with the disclosure of Lou because this leads to detection of higher bandwidth more quickly with more easily implemented high bandwidth ([0050]).

Regarding claim 2, Wang further discloses the method as claimed in claim 1, further comprising transmitting a channel setting information of the at least one optimal target wireless channel having the associated channel width to each of the at least one neighbouring access point which transmits the positive response (Fig. 16, 1615a, 1615b, [0189]-[0190] when SUCCESS is received from all APs, switching to the new channel is announced).

Regarding claim 3, Wang further discloses the method as claimed in claim 2, wherein the channel setting information comprises a primary target channel number having the associated channel width ([0166] disclosing primary channels may be indicated by one or more sets of (channel number, bandwidth)).

Regarding claim 4, Wang further discloses the method as claimed in claim 1, wherein the plurality of access points has a maximum operating channel width (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard has a maximum of 160 MHz).

Regarding claim 5, Wang further discloses the method as claimed in claim 4, wherein the maximum operating channel width is maximum channel width based on 802.11 standards (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard has a maximum of 160 MHz; it is noted that 802.11ac is an amendment to the 802.11 standards which relies on previous versions of the 802.11 standards).
Regarding claim 7, Wang further discloses the method as claimed in claim 1, wherein the maximum channel width is a multiple of 20 MHz based on the 802.11 standard (Fig. 4, [0073]-[0075] APs operating according to the 802.11ac standard and the channels in multiples of 20 MHz; it is noted that 802.11ac is an amendment to the 802.11 standards which relies on previous versions of the 802.11 standards).

Regarding claim 8, Wang further discloses the method as claimed in claim 1, wherein the at least one neighbouring access point is present within a coverage area of the plurality of access points (Fig. 5).

Regarding claim 9, Wang further discloses the method as claimed in claim 1, wherein the request message comprises the at least one optimal target wireless channel along with the associated channel width (Fig. 13, 1312, [0163] and [0166] disclosing 1312 may specify the channel expected to be used as the primary channel and primary channels may be indicated by one or more sets of (channel number, bandwidth).).

Regarding claim 10, Wang further suggests the method as claimed in claim 1, wherein the plurality of access points receive one of the positive response and the negative response within a pre-defined time interval ([0190] disclosing expiration of a set time after the coordination request. It is reasonable to conclude that all of the APs are configured to perform the same technique; Further, if AP1 of Fig. 5 is one of the CorAPs of Fig. 16, it is reasonable to conclude all of the other APs of Fig. 5 would receive the response).

Regarding claims 11-13, the claims are directed towards a system for allocating at least one wireless channel to an access point, the system comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform the method of claims 1-3. Wang discloses such embodiments ([0260] disclosing “the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.”); therefore, claims 11-13 are rejected on the grounds presented above for claims 1-3.

Response to Arguments
Claim Interpretation
Applicant’s amendments have removed the need to interpret the claims as invoking 35 U.S.C. § 112(f) by reciting sufficient structure (e.g., “at least one memory storing instructions; and at least one processor configured to execute the instructions to perform”) for performing the functions claimed. Therefore, claims 11-13 are no longer interpreted as invoking 35  U.S.C. § 112(f).

Claim Rejections - 35 USC § 103
Applicant's arguments filed 11 April 2022, hereafter “remarks”, have been fully considered but they are not persuasive. 
Applicant asserts that the references of record do not disclose or suggest “the plurality of wireless channels is obtained by removing at least one of the wireless channels which are already allocated to at least one of the plurality of neighbouring access points and the wireless channels which are already rejected by the at least one neighbouring access point.” Examiner respectfully disagrees. Examiner finds portions of Wang cited above in support of the grounds of rejection appear to disclose such features. For example, [0075] discloses an AP scans for wireless channels already in use among all the wireless channels form which it can choose a primary channel and cannot select channels already in use (e.g. removes channels already in use form consideration) and the description of the centralized and distributed approaches discloses iterative techniques which requested primary channels can be rejected if they are not compatible with the channel of the CAP or CorAP which receives the request, and another channel is selected until success is achieved which appears to disclose removing the channel that was rejected from consideration in the next iteration of the process to select a primary channel. See Figs. 15-16, [0181]-[0190].
With respect to the features, “detecting at least one neighbouring access point, which is not allocated to any wireless channel but is within a coverage area of the at least one neighbouring access point”, these features are not particularly tied to the other features of the claimed method or apparatus. The other features of the claims do not rely upon this feature in any meaningful way. Further, the specification is silent with respect to how the detection is achieved in absence of the neighboring access point being allocated a channel. In any case, examiner has reviewed the disclosure of Wang and finds description of when an access point (AP, CAP, CorAP) initiates a network and follows the process of Fig. 15 or Fig. 16, the AP reports measured interference as well as the networks that are overlapping with its own network using a message such as a measurement interference IE which is used by the CAP or the AP which receives this IE to build a list of overlapping networks. Further, the AP initiating a network does not settle on a primary channel to use for this network until a process is carried out and success is achieved in selecting a channel that is suitable to other neighbouring APs. That is to say, the network being initiated has no channel allocated until the success is achieved in Fig. 15 and Fig. 16. Further, examiner sees a CAP or CorAP receiving a measurement interference IE from a requesting AP that is initiating a network as the CAP or CorAP detecting the requesting AP which is initiating the network in which the requesting AP does not have a channel allocated yet because it is initiating the network and allocation is not achieved until the processes of Fig. 15 or Fig. 16 achieve success in selecting a channel that is compatible with the CAP or CorAPs channels. See also Fig. 19, [0199]-[0200] describing the resulting channel allocations (e.g. each AP has a unique channel that is not the channel of the other APs).
Accordingly, examiner is not persuaded by applicant’s remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US 2014/0016581 A1) Figs 2A-2C [0050]-[0065] disclosing techniques in which when a PAN coordinator newly associates with a network requests allocation of a channel, for example, [0064]-[0065] the fourth PAN coordinator requests another PAN coordinator for a channel allocation (e.g. the third PAN coordinator detects the fourth PAN coordinator which is in the coverage of the third PAN coordinator and not already allocated a channel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461